Exhibit 99.2 Interim Financial Statements of BEANSTREAM INTERNET COMMERCE INC. For The Period Ended June 30, 2007 (Canadian dollars) (Unaudited) BEANSTREAM INTERNET COMMERCE INC. BALANCE SHEET (In Canadian Dollars) (Unaudited) June 30, 2007 December 31, 2006 Assets Current Assets Cash and cash equivalents $ 5,634,648 $ 3,857,877 Short-term investments 1,828,208 3,407,305 Trade receivables 275,718 273,825 Prepaid expenses and deposits 84,299 38,721 Future income taxes - 13,163 Total Current Assets 7,822,873 7,590,891 Property and equipment 76,070 78,732 Restricted cash 157,700 157,700 Total assets 8,056,643 7,827,323 Liabilities Current Liabilities Accounts payable and accrued liabilities 1,121,179 476,541 Funds due to merchants 3,105,093 3,376,269 Income taxes payable - 551,969 Deferred revenue 87,654 84,381 Total Current Liabilities 4,313,926 4,489,160 Shareholders' Equity Share capital 1,845,360 1,797,860 Other paid in capital 250,900 175,900 Retained earnings 1,646,457 1,364,403 Total shareholders' equity 3,742,717 3,338,163 Total liabilities and shareholder's equity $ 8,056,643 $ 7,827,323 See accompanying notes to the unaudited interim financial statements -1- BEANSTREAM INTERNET COMMERCE INC. STATEMENT OF EARNIGNS AND RETAINED EARNINGS For the Three and Six Months Ended June 30, 2007 and 2006 (in Canadian dollars) (Unaudited) Three months ended June 30 Six months ended June 30 2007 2006 2007 2006 Revenue: Transaction fees $ 1,486,002 $ 740,346 $ 2,977,414 $ 1,603,572 Set up fees 36,045 41,300 69,229 79,551 Monthly fees 206,278 178,384 417,543 364,706 Other revenue 39,334 30,151 108,692 86,841 1,767,659 990,181 3,572,878 2,134,670 Cost of revenue 830,927 437,390 1,678,046 928,336 936,732 552,791 1,894,832 1,206,334 Expenses: Professional fees 24,691 10,464 762,598 16,926 Amortization of property and equipment 10,404 9,123 20,808 18,246 Salaries and benefits 291,764 179,689 905.217 378,083 Office and administration 76,969 21,507 100,949 47,495 403,828 220,783 1,789,572 460,750 Earnings before the undernoted 532,904 332,008 105,260 745,584 Other income (loss): Interest income 92,777 34,669 190,126 87,953 Foreign exchange gain (loss) 10,597 - (149 ) - 103,374 34,669 189,977 87,953 Earnings before income taxes 636,278 366,677 295,237 833,537 Income taxes: Current - - 13,183 299,300 - - 13,183 299,300 Net earnings 636,278 366,677 282,054 534,237 Retained earnings, beginning of period 1,364,403 204,529 1,364,403 204,529 Retained earnings, end of period $ 2,000,681 $ 571,206 $ 1,646,457 $ 738,766 See accompanying notes to the unaudited interim financial statements -2- BEANSTREAM INTERNET COMMERCE INC. STATEMENT OF CASH FLOWS Six months ended June 30, 2007, with comparative figures for 2006 (In Canadian Dollars) (Unaudited) June 30, 2007 June 30, 2006 Cash provided by (used in): Operations: Net earnings $ 282,054 $ 534,237 Items not involving cash: Amortization of property and equipment 20,808 18,246 Future income taxes 13,163 - Stock-based compensation 75,000 - 391,025 552,483 Changes in non-cash operating working capital: Decrease (increase) in trade receivables (1,893 ) 403,263 Decrease (increase) in prepaid expenses and deposits (45,578 ) (20,920 ) Decrease (increase) in accounts payable and accrued liabilities 644,638 (63,219 ) Increase (decrease) in funds due to merchants (271,176 ) 1,083,688 Increase (decrease) in income taxes payable (551,969 ) 299,300 Increase (decrease) in deferred revenue 3,273 - 168,320 2,254,595 Financing: Share capital proceeds 47,500 - Investing Decrease (increase) in short-term investments 1,579,097 (1,189,566 ) Purchase of property and equipment (18,146 ) (13,865 ) 1,560,951 (1,203,431 ) Increase in cash and cash equivalents 1,776,771 1,051,164 Cash and cash equivalents, beginning of period 3,857,877 2,106,661 Cash and cash equivalents, end of period $ 5,634,648 $ 3,157,825 See accompanying notes to the unaudited interim financial statements -3- Beanstream Internet Commerce Inc. Notes to unaudited Interim Financial Statements (In Canadian Dollars) Beanstream Internet Commerce Inc. (the “Company”) is incorporated under the laws of
